

116 S4265 IS: NEPA Data Transparency and Accountability Act of 2020
U.S. Senate
2020-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4265IN THE SENATE OF THE UNITED STATESJuly 22, 2020Mr. Lee introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the National Environmental Policy Act of 1969 to require the submission of certain reports, and for other purposes.1.Short titleThis Act may be cited as the NEPA Data Transparency and Accountability Act of 2020.2.Required reports under NEPATitle I of the National Environmental Policy Act of 1969 is amended—(1)by redesignating section 105 (42 U.S.C. 4335) as section 106; and(2)by inserting after section 104 (42 U.S.C. 4334) the following: 105.Required reports(a)DefinitionsIn this section:(1)Environmental assessmentThe term environmental assessment has the meaning given the term in section 1508.9 of title 40, Code of Federal Regulations (or a successor regulation). (2)Environmental impact statementThe term environmental impact statement means a detailed statement required under section 102(2)(C). (3)Federal agencyThe term Federal agency includes a State that has assumed responsibility under section 327 of title 23, United States Code.(4)Head of a Federal agencyThe term head of a Federal agency includes the governor or head of an applicable State agency of a State that has assumed responsibility under section 327 of title 23, United States Code.(5)NEPA process(A)In generalThe term NEPA process means the entirety of every process, analysis, or other measure, including an environmental impact statement, required to be carried out by a Federal agency under this title before the agency undertakes a proposed action.(B)PeriodFor purposes of subparagraph (A), the NEPA process—(i)begins on the date on which the head of a Federal agency receives an application for a proposed action from a project sponsor; and(ii)ends on the date on which the Federal agency issues, with respect to the proposed action—(I)a record of decision, including, if necessary, a revised record of decision;(II)a finding of no significant impact; or(III)a categorical exclusion under this title. (6)Project sponsorThe term project sponsor means a Federal agency or other entity, including a private or public-private entity, that seeks approval of a proposed action. (b)Reports(1)NEPA data(A)In generalThe head of each Federal agency that carries out the NEPA process shall carry out a process to track, and annually submit to Congress a report containing, the information described in subparagraph (B).(B)Information describedThe information referred to in subparagraph (A) is, with respect to the Federal agency issuing the report under that subparagraph—(i)the number of proposed actions for which a categorical exclusion was issued during the reporting period;(ii)the length of time the Federal agency took to issue the categorical exclusions described in clause (i);(iii)the number of proposed actions pending on the date on which the report is submitted for which the issuance of a categorical exclusion is pending;(iv)the number of proposed actions for which an environmental assessment was issued during the reporting period;(v)the length of time the Federal agency took to complete each environmental assessment described in clause (iv);(vi)the number of proposed actions pending on the date on which the report is submitted for which an environmental assessment is being drafted;(vii)the number of proposed actions for which an environmental impact statement was issued during the reporting period;(viii)the length of time the Federal agency took to complete each environmental impact statement described in clause (vii); and(ix)the number of proposed actions pending on the date on which the report is submitted for which an environmental impact statement is being drafted.(2)NEPA costs(A)In generalNot later than 1 year after the date of enactment of this subsection, the Chair of the Council on Environmental Quality and the Director of the Office of Management and Budget shall jointly develop a methodology to assess the comprehensive costs of the NEPA process.(B)RequirementsThe head of each Federal agency that carries out the NEPA process shall—(i)adopt the methodology developed under subparagraph (A); and(ii)use the methodology developed under subparagraph (A) to annually submit to Congress a report describing—(I)the comprehensive cost of the NEPA process for each proposed action that was carried out within the reporting period; and(II)for a proposed action for which the head of the Federal agency is still completing the NEPA process at the time the report is submitted—(aa)the amount of money expended to date to carry out the NEPA process for the proposed action; and(bb)an estimate of the remaining costs before the NEPA process for the proposed action is complete..